



COUR DAPPEL DE LONTARIO

RÉFÉRENCE :
R. c. Leroux, 2012 ONCA 922

DATE : 20121123

DOSSIER : C55289

ENTRE

Sa Majesté La reine

Intimé

et

Serge Leroux

Appelant

La Cour :

[1]

Lappelant a plaidé coupable à 8 infractions.
    Trois de celles-ci, production de la marihuana, possession en vue du trafic de
    la marihuana et possession en vue du trafic de la cocaïne, relèvent dincidents
    en septembre 2011. Les cinq autres, possession en vue du trafic de la cocaïne,
    possession en vue du trafic de la marihuana, possession en vue du trafic de
    lhuile de la résine de la marijuana, bris de promesse à un agent de paix
    (sabstenir de la consommation des drogues) et bris de promesse à un agent de paix
    (attirails de drogue), relèvent dincidents en février 2012.

[2]

Le juge a imposé une peine de 16 mois en prison,
    conformément à la proposition conjointe qui lui a été présentée par la défense
    et la couronne.

[3]

Lappelant interjette appel de la déclaration de
    culpabilité rendu par la juge et demande lautorisation dinterjeter appel de
    la peine et, si accordée, interjette appel de la peine.

[4]

Pour les motifs qui suivent, nous rejetons lappel.

Exposé des faits

[5]

Le 20 septembre 2011, la police a obtenu un
    mandat de perquisition pour la résidence de lappelant. Ils y ont trouvé deux
    balances numériques, 310 $, du papier coupé pour vendre la cocaïne, de lagent
    coupant, 39 plantes de marihuana, 500g de marihuana, 5g de cocaïne et 4g de
    résine de cannabis. La valeur commerciale totale était à peu près 45,000 $.

[6]

Lappelant a été arrêté, et par la suite, a été
    mis en liberté par une promesse remise à lagent de paix. Les conditions
    incluaient de sabstenir de consommer des drogues, sauf sur ordonnance
    médicale, et de ne pas posséder des attirails de drogue.

[7]

Le 29 février 2012, la police a exécuté un
    nouveau mandat de perquisition pour la résidence de lappelant. Ils y ont saisi
    7g de cocaïne, une balance numérique, une livre de marihuana, plus de deux kg de
    marihuana « shake », plus quun gramme de résine de cannabis et 750 $
    canadien. La valeur commerciale totale était à peu près 5,500 $.

[8]

Le 6 mars 2012, lappelant a plaidé coupable à
    huit chefs daccusation et, conforme à la proposition conjointe présentée par
    la défense et la couronne, la juge a imposé une peine de 16 mois de prison.

Discussion

[9]

Quant à lappel de la déclaration de culpabité,
    lappelant na fourni aucun motif qui pourrait démontrer pourquoi son plaidoyer
    devrait être retiré. Par voie de son avocat, lappelant a admis les résumés de
    faits déposés auprès de la cour. Ces résumés sont amplement suffisants pour
    démontrer que les huit chefs auxquels lappelant a plaidé coupable sont bien
    fondés. Une lecture des transcriptions démontre que le plaidoyer de lappelant
    était volontaire, sans équivoque et informé. Il ny a aucune suggestion que
    lappelant souffre ou souffrait de problèmes intellectuels ou linguistiques qui
    pourraient mettre en doute son plaidoyer.

[10]

En ce qui a trait à la peine, lappelant
    maintient quune peine de 16 mois est excessive et que la peine infligée pour
    chacun des chefs aurait dû être confondue.

[11]

Nous ne pouvons donner effet à ces motifs
    dappel. La peine globale de 16 mois était conforme à une entente. Lappelant
    na pas démontré que cette entente concernant le plaidoyer était contraire à
    lintérêt du public, ni que la peine porterait atteinte à la bonne administration
    de la justice.

[12]

Les motifs de la juge démontrent quen fixant la
    peine pour chaque infraction et en décidant si celle-ci serait confondue ou
    consécutive, elle a tenu compte de la totalité de la peine imposée.

[13]

La juge a tenu compte des circonstances difficiles
    de lappelant, ainsi que du fait quil ait plaidé coupable. Par contre, la juge
    a aussi constaté que lappelant avait un casier judiciaire avec plusieurs
    entrées reliées à la drogue. Ainsi, la juge a indiqué à lappelant que :

M. Leroux, cétait inévitable lorsquon
    regarde votre casier judiciaire, cest inévitable quà un moment donné,
    limposition de la peine allait être de plus en plus sévère. Tout ce que je
    peux dire cest que la seule raison que vous avez seulement, que vous allez
    recevoir seulement que 16 mois aujourdhui cest parce que vous [plaidez] coupable
    à une occasion qui est quand même assez tôt dans le processus. Autrement, vous
    auriez fait face à une période qui friserait le deux ans. Alors, ce nest pas,
    je sais que vous avez deux enfants à la maison et que vous êtes sur des ODSP,
    mais ce nest plus une raison de continuer ce que vous [faites] parce que vous
    ne serez pas présent du tout pour une période si jamais cela se répète.

[14]

À notre avis, la peine était proportionnelle à
    la gravité des infractions commises, à la culpabilité morale de lappelant et
    les conditions de la communauté où ces infractions ont été commises.

Disposition

[15]

Pour les motifs ci-dessus, lappel de la
    déclaration de culpabilité est rejeté, lautorisation dappel de la peine est
    accordée, mais lappel de la peine est rejeté.

« Robert J. Sharpe
    j.c.a. »

« R.A.
    Blair j.c.a. »

« Paul
    Rouleau j.c.a. »

Rendue : le 29 janvier 2013


